t c memo united_states tax_court joseph f rodkey jr petitioner v commissioner of internal revenue respondent docket no filed date joseph f rodkey jr pro_se julia l wahl for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy- related penalty of dollar_figure pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether respondent is estopped from challenging the amount of alimony deducted by petitioner whether petitioner may deduct more than dollar_figure as alimony and whether petitioner is liable for the sec_6662 accuracy-related_penalty for the year in issue background this case was submitted fully stipulated under rule and the stipulated facts are incorporated as our findings by this reference petitioner resided in pennsylvania at the time the petition was filed petitioner is a practicing attorney petitioner was previously married to joann c rodkey but since they have continually lived apart from each other and in they divorced in date petitioner with the advice of his attorney entered into a property settlement agreement psa with his former wife which was incorporated into their divorce decree the psa originally terminated in date but was extended until the end of the psa stated in part alimony and child_support a commencing on date husband shall pay to wife the sum of dollar_figure per month through date as non-modifiable alimony and child_support the aforementioned alimony portion of said payment shall terminate upon parties’ death wife’s cohabitation or remarriage b it is the understanding of the parties that the monthly payments paid_by husband to wife for her support and maintenance as set forth in subparagraph a hereof will be fully deductible by husband for federal_income_tax purposes and declared as income by wife for federal_income_tax purposes c although the entire amount of dollar_figure shall be tax deductible to husband and tax includable to wife the parties agree that the allocation based on husband’s net monthly income and wife’s earning capacity of the dollar_figure payment is dollar_figure child_support and dollar_figure alimony if wife proceeds to file a child_support modification action prior to the termination of the alimony obligation in june of or should either of the parties die the entire dollar_figure payment shall be deemed allocated dollar_figure child_support dollar_figure alimony or upon wife’s death cohabitation or remarriage alimony shall terminate and should wife receive child_support in excess of dollar_figure per month husband shall receive a dollar for dollar reduction in his alimony obligation ie if husband’s child_support obligation increases by dollar_figure per month his alimony obligation shall decrease by dollar_figure per month if wife does not receive child_support in excess of dollar_figure per month the dollar_figure payment shall remain unallocated in accordance with the psa petitioner paid dollar_figure psa payment to his former wife in both and and he deducted the payment as alimony on both his and federal_income_tax returns on date the internal_revenue_service irs sent petitioner a notice_of_deficiency for determining a deficiency as a result of disallowing petitioner’s dollar_figure alimony deduction petitioner timely filed a petition with this court challenging the notice_of_deficiency on date the irs sent petitioner a no-change letter which without discussing any of the issues conceded that petitioner owed no additional taxes on date this court entered a stipulated decision in docket no rodkey i which stated pursuant to the agreement of the parties in this case it is ordered and decided that there is no deficiency in income_tax due from nor overpayment due to the petitioner for the taxable_year three months later on date the irs sent petitioner’s former wife a notice_of_deficiency determining a federal_income_tax deficiency as a result of her failure to include the dollar_figure psa payment in her income in on date the irs sent petitioner a notice_of_deficiency for again determining a federal_income_tax deficiency and a penalty as a result of disallowing petitioner’s dollar_figure alimony deduction discussion respondent has conceded that petitioner properly deducted dollar_figure of the psa payment the controversy concerns the remaining dollar_figure that petitioner deducted as alimony petitioner argues that respondent is collaterally estopped from challenging the deduction because it was allowed in rodkey i alternatively petitioner claims that the entire psa payment is alimony and deductible respondent asserts that the deduction may be challenged because the issue was not fully litigated in rodkey i and that only dollar_figure of the psa payment is alimony petitioner also challenges the sec_6662 accuracy-related_penalty determined by respondent estoppel generally the commissioner may challenge in a succeeding year what was condoned in a previous year auto club of mich v commissioner 353_us_180 457_f2d_1 3d cir affg 54_tc_1691 under certain circumstances however equitable_estoppel will bar the government where there has been affirmative misconduct resulting in a misrepresentation to the taxpayer which the taxpayer relied upon to the taxpayer’s detriment 827_f2d_907 3d cir 120_tc_109 the burden_of_proof is on the party claiming estoppel united_states v asmar supra pincite petitioner has not argued that there was affirmative misconduct by respondent furthermore petitioner has not argued that he relied on respondent’s no-change letter for petitioner cannot show reliance because the no-change letter was sent in date months after petitioner was notified that his federal_income_tax return was being examined once an issue has been litigated collateral_estoppel may apply in 109_tc_235 we stated the doctrine_of issue preclusion or collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 citing 439_us_322 n under the doctrine_of collateral_estoppel the issue to be decided in the second case must be identical in all respects to the issue decided in the first case a court of competent jurisdiction must have rendered a final judgment in the first case a party may invoke the doctrine only against parties to the first case or those in privity with them the parties must have actually litigated the issue and the resolution of the issue must have been essential to the prior decision and the controlling facts and legal principles must remain unchanged see 458_f3d_244 3d cir see also hi-q pers inc v commissioner t c __ __ slip op pincite petitioner argues that respondent should be collaterally estopped from challenging the deduction of the psa payment in because the stipulated decision in rodkey i already adjudicated the issue for respondent contends that the issue was never actually litigated respondent relies on the discussion in 345_us_502 where the supreme court held that the government was not collaterally estopped from rearguing a position it had conceded in a previous year even if the concession was the basis of a court order the supreme court concluded that the government’s position had not been fully litigated in the earlier proceeding and that the prior decision of this court based on the government’s concession was only a pro forma acceptance by the tax_court of an agreement between the parties to settle their controversy for reasons undisclosed id pincite the supreme court’s rationale and holding apply equally to this case see frank sawyer trust v commissioner t c __ __ slip op pincite green v commissioner tcmemo_2008_130 affd per curiam without published opinion 322_fedappx_412 5th cir petitioner also argues that respondent’s notice_of_deficiency mailed to petitioner’s former wife based on her failure to include the psa payment in taxable_income in provides further evidence of respondent’s concession that the payment should be deductible to petitioner in but the commissioner may take inconsistent positions to protect the public fisc 407_f3d_186 3d cir affg tcmemo_2003_163 moreover the correct_tax treatment of the payments includes the alimony portion in the payee’s taxable_income so a notice_of_deficiency is appropriately sent to her as well as to him alimony deduction petitioner contends that he is entitled to deduct in full the dollar_figure he paid to his former wife in pursuant to the psa because those payments were alimony and alimony is a deductible expense sec_215 permits taxpayers to deduct alimony or separate_maintenance payments includable in the gross_income of the recipient under sec_71 sec_71 defines alimony_or_separate_maintenance_payment as a payment in cash if the payment is received by a spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate the payment as nondeductible for the paying spouse and not includable in the gross_income of the payee spouse in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the spouses are not members of the same household when the payment is made and there is no liability to make any payment for any period after the death of the payee spouse a divorce_or_separation_instrument is either a decree of divorce or separate_maintenance or a written instrument incident to such a decree a written_separation_agreement or a decree requiring a spouse to make payments for the support or maintenance of the other spouse sec_71 use of the word alimony in the decree of divorce or separate_maintenance or in the written_separation_agreement will not necessarily result in a payment’s being characterized as alimony for federal_income_tax purposes kean v commissioner supra pincite 123_tc_258 the first three requirements of the sec_71 alimony definition are satisfied first the psa payment was made under_a_divorce_or_separation_instrument because the payment was made pursuant to the psa and the psa was incorporated into the divorce decree second the psa does not designate the psa payment as nondeductible for petitioner nor as not includable in the gross_income of his former wife third petitioner and petitioner’s former wife were not members of the same household during the year in issue the only remaining issue is whether petitioner is liable to make any payment for any period after the death of his former wife the first sentence of section c of the psa states unconditionally that the parties agree that the allocation is dollar_figure child_support and dollar_figure alimony but the second sentence says that if wife proceeds to file a child_support modification action prior to the termination of the alimony obligation in june of or should either of the parties die the entire dollar_figure payment shall be deemed allocated implying that if the condition is not met the payment will not be deemed allocated the third sentence supports that interpretation stating that if wife does not receive child_support in excess of dollar_figure per month the dollar_figure payment shall remain unallocated the second and third sentences of the section seem to contradict the first sentence ultimately it is not necessary to determine whether the payments are currently allocated it is necessary to determine only which payments would continue upon petitioner’s former wife’s death and which would terminate see sec_71 according to the second sentence of section c of the psa upon the death of petitioner’s former wife the payment is allocated dollar_figure per month to child_support and dollar_figure per month to alimony and the alimony portion terminates thus we conclude that the payment of up to dollar_figure a year is alimony and anything greater does not satisfy the requirement of sec_71 and is therefore not deductible respondent alternatively argues that part of the psa payment should be excluded under sec_71 which provides that any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse is not alimony includable to the payee spouse under sec_71 thus it is not deductible to the payor under sec_215 it appears that the parties to petitioner’s divorce created a deliberate ambiguity in order to achieve two purposes one relating to child_support and one relating to tax treatment it has long been the rule however that the labels attached by the parties to a marital settlement agreement or decree are not controlling for federal tax purposes see eg 82_tc_573 even if the language categorizing child_support payments as alimony taxable to petitioner’s former wife had been unambiguous the dollar_figure per month portion would fail the test for deductibility under sec_71 as the court said in okerson v commissioner supra pincite here the applicable federal_law is set forth in sec_71 which in its present form provides the exclusive means by which a taxpayer may deduct a payment as alimony for federal_income_tax purposes 102_f3d_842 6th cir affg t c memo through that section congress eliminated any consideration of intent in determining the deductibility of a payment as alimony in favor of a more straightforward objective test that rests entirely on the fulfillment of explicit requirements set forth in sec_71 id see also rosenthal v commissioner tcmemo_1995_603 whether or not the parties intended for the payments to be deductible to petitioner we must focus on the legal effect of the agreement in determining whether the payments meet the criteria under sec_71 as the house_committee_on_ways_and_means articulated in its report on sec_71 in discussing the need for such an objective test the committee believes that a uniform federal standard should be set forth to determine what constitutes alimony for federal tax purposes this will make it easier for the internal_revenue_service the parties to a divorce and the courts to apply the rules to the facts in any particular case and should lead to less litigation the committee bill attempts to define alimony in a way that would conform to general notions of what type of payments constitute alimony as distinguished from property_settlements and to prevent the deduction of large one-time lump-sum property_settlements h rept pt pincite6 alteration in original although the parties to a divorce proceeding may intend that certain payments be considered alimony for federal_income_tax purposes and a court overseeing that proceeding may intend the same congress has mandated through sec_71 that payments qualify as alimony for federal_income_tax purposes only when the payor’s liability for those payments or for any payments which may be made in substitute thereof terminates upon the payee spouse’s death we need not decide therefore whether the terms of the agreement fixed a portion of the payments as child_support nondeductible under sec_71 and c sec_6662 accuracy-related_penalty petitioner contests the imposition of an accuracy-related_penalty for the tax_year in issue sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists id under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner supra pincite respondent has satisfied the burden of production by showing that petitioner deducted the entire psa payment in disregard of the plain language of sec_71 see eg stedman v commissioner tcmemo_2008_239 tiley v commissioner tcmemo_2003_132 the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id petitioner asserts that he acted with reasonable_cause and in good_faith he argues that in deducting the entire psa payment in he was just repeating what was ultimately determined by respondent to be permitted in furthermore petitioner points out that although he is an attorney his practice does not include tax law we are not persuaded by petitioner’s arguments what respondent did in regarding the deduction in has no bearing on whether petitioner acted with reasonable_cause and in good_faith in the statute forbidding a deduction for payments where as in this case there is no liability after the death of the payee spouse is clear petitioner’s explanations do not demonstrate an honest misunderstanding of fact or law that is reasonable in light of his experience knowledge and education in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit for the reasons explained above decision will be entered under rule
